DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “screen”, the “at least one rechargeable battery”, the “at least lone trolley positioning unit”, the “spacing elements”, the “spacers”, the “protective coating”, and the “trolley positioning unit” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 3-11, 13, and 15 are objected to because of the following informalities:
Claim 1: the clause “a cart handle or mountable on a cart handle” should be amended to recite “a cart handle or mountable on the cart handle” because the antecedent basis for the cart handle was previously recited in the claim.
Claim 1: the clause “a removable inner housing, matching the interior of the display housing” should be amended to recite “a removable inner housing matching the interior of the display housing” in order to establish proper grammar.	Claim 1: the clause “the interior of the display housing” should be amended to recite “an interior of the display housing” in order to establish antecedent basis for the interior.
Claim 1: the clause “the screen with the electronic circuit board and the power supply unit and the inner housing” should be amended to recite “the screen with the electronic circuit board, the power supply unit, and the inner housing” in order to establish proper grammar.
Claims 1 and 9: the clauses “and this transparent part” and “, the transparent part” should be amended to recite “is a transparent part” in order to establish the antecedent basis for the transparent part.
Claims 1 and 9: the clause “especially for” should be amended to clearly define the scope of what is encompassed in the claim (i.e. Does the invention have to be for shopping carts, or can it be for any type of cart such as carts to carry luggage at airports, warehouse carts, or golf carts as described by Applicant’s specification?).
Claims 1, 3-6, and 8: the clause “the display module” should be amended to recite “the separate display module” in order to maintain antecedent basis with the separate display module previously recited in the claim.

Claim 4: the clause “a minimal distance” should be amended to recite “the certain distance” because the minimal distance is the same as the certain distance previously recited in claim 3 since both are referred to as the distance between the transparent part and the pane. For the purpose of examination, the minimal distance is being interpreted as the same as the certain distance.
Claims 5-7 and 11: the clause “comprise” should be amended to recite “comprises” in order to establish proper grammar.
Claim 7: the clause “the pane” should be amended to recite “a pane” in order to establish antecedent basis for the pane.
Claims 8: the clause “the fixed minimal distance” should be amended to recite “a fixed minimal distance” in order to establish antecedent basis for the fixed minimal distance.	Claim 8: the clause “the range” should be amended to recite “a range” in order to establish antecedent basis for the fixed minimal distance.
Claim 9: the clause “placed in the display housing” should be amended to recite “placed in a display housing” in order to establish antecedent basis for the display housing.
Claim 9: the clause “the outside” should be amended to recite “an outside” in order to establish antecedent basis for the outside.
Claim 10: the clause “the pane” should be amended to recite “a pane” in order to establish antecedent basis for the pane.

Claim 15: the clause “the module” should be amended to recite “the display module” in order to maintain the antecedent basis with the display module previously recited in claim 9.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite the limitations “this transparent part of the inner housing of the display module protrudes from the inner housing” and “the transparent part of the inner housing protruding from the inner housing”. The scope of these limitations is indefinite because the transparent part is defined as a part of the inner housing, and therefore, the transparent part cannot also protrude from the inner housing (i.e. the transparent part cannot protrude from itself). For the purpose of examination, the transparent part of the inner housing of the display module is being interpreted as being located on one side of the inner housing of the display module. 

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 12, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sonnendorfer et al. (US Patent 10,210,503).
Regarding claim 1, Sonnendorfer discloses (Figs.1-5B and 7) an electronic display (Fig.1), especially for shopping carts (8), comprising: a display housing (1) being one of a cart handle or mountable on a cart handle (16, Fig.2); a screen (screen of 2) with an electronic circuit board (circuit board of 2) and a power supply unit (power supply of 2) located in the display housing, the display housing being provided with a window1 (3); the screen with the electronic circuit board and the power supply unit are further placed in a removable inner housing (housing 
Regarding claim 9, Sonnendorfer discloses (Figs.1-5B and 7) a display module (2), especially for shopping carts (8), comprising: a screen (screen of 2) with an electronic circuit board (circuit board of 2) and a power supply unit (power supply of 2) located in an inner housing (housing of 2; Col.2, Lns.33-36: 2 is a smartphone, and a smartphone has all of these components located inside the housing); the inner housing is provided with at least one data transmission unit (4) and an electrical connector (10), accessible from the outside (outside of 2, 10 is on the outside of 2 and thus accessible from the outside), the inner housing being adapted to 2 (3), at least a part (transparent part of 2 (i.e. glass panel covering the screen) covering the screen of 2 must be at least partially transparent to see the screen) of the inner housing of the display module being at least partially transparent, the transparent part of the inner housing protruding from the inner housing (transparent part is located on the outward facing side of 2 viewed in Fig.1).
Regarding claim 12, Sonnendorfer discloses the screen with the electronic circuit board and the power supply unit are separate units (the screen of 2 with the circuit board of 2 and the power supply of 2 are separate units in a smartphone), located in the inner housing of the display module.
Regarding claim 15, Sonnendorfer discloses the module is provided with at least one trolley positioning unit (5).
Claim Rejections - 35 USC § 102/103
Claim 14 is rejected under 35 U.S.C. 102(a)(2) as anticipated by Sonnendorfer et al. or, in the alternative, under 35 U.S.C. 103 as obvious over Sonnendorfer in view of Ha et al. (US 2019/0121396).
Regarding claim 14, Sonnendorfer discloses the power supply unit comprises at least one rechargeable battery (the power supply in a smartphone is a rechargeable battery).
Alternatively, Ha teaches (Fig.2) the power supply unit (296) comprises at least one rechargeable battery ([0074]).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sonnendorfer (US Patent 10,210,503) in view of Tannehill et al. (US Patent 5,158,310).
Regarding claim 2, Sonnendorfer fails to explicitly disclose the window of the display housing is provided with a pane.
However, Tannehill teaches the window (opening formed in front panel 190) of the display housing is provided with a pane (188).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Tannehill to modify Sonnendorfer such that the window of the display housing is provided with a pane in order to protect the inner housing (i.e. from rain when outside) while still being able to view the screen.
Regarding claim 3, Sonnendorfer in view of Tannehill fails to explicitly disclose the transparent part of the inner housing of the display module is located, at least partially, under the pane of the window of the display housing, at a certain distance from the pane.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Tannehill to modify Sonnendorfer in view of Tannehill such that the transparent part is located under the pane in order to locate the screen in a position where it can be easily viewed through the pane and achieve the improved protection of claim 2 above.
Regarding claim 4, Sonnendorfer in view of Tannehill fails to explicitly disclose spacing elements fixing a minimal distance between the transparent part of the inner housing of the display module and the pane of the window of the display housing, the spacing elements placed between the inner housing of the display module and the pane of the window of the display housing. 
However, Tannehill teaches spacing elements (200 and 202) fixing a minimal distance between the screen of the inner housing of the display module and the pane of the window of the display housing, the spacing elements placed between the inner housing of the display module and the pane of the window of the display housing (200 and 202 are between 181 and 188 fixing the minimal distance as seen by 200 and 202 protruding past the surface of 181).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Tannehill to modify Sonnendorfer in view of Tannehill such that there are spacing elements between the transparent part and the pane in order 
Regarding claim 6, Sonnendorfer in view of Tannehill fails to explicitly disclose the spacing elements fixing the minimal distance between the transparent part of the inner housing of the display module and the pane of the window of the display housing comprise spacers, located in the display housing.
However, Tannehill teaches the spacing elements fixing the minimal distance between the transparent part of the inner housing of the display module and the pane of the window of the display housing comprise spacers (200 and 202, as claimed, the spacing elements are spacers), located in the display housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Tannehill to modify Sonnendorfer in view of Tannehill such that the spacing elements are spacers in order to achieve the benefits of claim 4 above. 
Regarding claim 8, Sonnendorfer in view of Tannehill fails to explicitly disclose the fixed minimal distance between the transparent part of the inner housing of the display module and the pane of the window of the display housing is in the range of 0.1 to 50 mm.
However, modifying the range of the fixed minimal distance (Tannehill: distance between 181 and 188) such that it has a desired distance, including as claimed (i.e., range of 0.1 to 50 mm), would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to prevent direct contact between the transparent part and the pane to avoid damage (i.e. scratches) to either one, In re Rose, 105 USPQ 237 (CCPA 1955).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sonnendorfer and Tannehill as applied to claim 4 above, and further in view of Myers (US 2003/0221283).
Regarding claim 5, Sonnendorfer in view of Tannehill fails to explicitly disclose the spacing elements fixing the minimal distance between the transparent part of the inner housing of the display module and the pane of the window of the display housing comprise ribs, located on the inner housing of the display module.
However, Myers teaches (Figs.1-2 and 4B) the spacing elements (see Fig.4B below, spacing elements are on both sides) fixing the minimal distance (vertical length of the spacing elements) between the display ([0022]: printed sheet) of the inner housing (see Fig.4B below, flat part where the printed sheet is disposed) of the display module (display and inner housing in combination) and the pane (23) of the window (area where 23 is disposed) of the display housing (21 and 22 in combination) comprise ribs (see Fig.4B below, ribs are on both sides), located on the inner housing of the display module.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Myers to modify Sonnendorfer in view of Tannehill such that the spacing elements are ribs in order to utilize a raised piece of material around the surface .

    PNG
    media_image1.png
    312
    495
    media_image1.png
    Greyscale

Claims 7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sonnendorfer in view of Myers (US 2003/0221283).
Regarding claim 7, Sonnendorfer fails to explicitly disclose the pane of the window of the display housing comprise a removable cover.
However, Myers teaches the pane (23) of the window (area where 23 is disposed) of the display housing (21 and 22 in combination) comprise a removable cover ([0034]: 23 is a removable cover).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Myers to modify Sonnendorfer such that the pane is a 
Regarding claim 10, Sonnendorfer fails to explicitly disclose the inner housing is provided with spacing elements, fixing a minimal distance between the transparent part of the inner housing of the display module and the pane of the window of the display housing.
However, Myers teaches (Figs.1-2 and 4B) the inner housing (flat part of 11 where the printed sheet is disposed) is provided with spacing elements (see Fig.4B above), fixing a minimal distance (vertical length of the spacing elements) between the display ([0022]: printed sheet on 11) of the inner housing of the display module (display and inner housing in combination) and the pane (23) of the window (area of 3 where 23 is disposed) of the display housing (21 and 22 in combination).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Myers to modify Sonnendorfer such that there is a pane in order to protect the display from damage ([0023]: i.e. rain when outside) while still being able to view the screen and such that there are spacing elements between the transparent part and the pane in order to prevent direct contact between the transparent part and the pane to avoid damage (i.e. scratches) to either one.
Regarding claim 11, Sonnendorfer in view of Myers fails to explicitly disclose the spacing elements fixing the minimal distance between the transparent part of the inner housing of the display module and the pane of the window of the display housing comprise ribs located on the inner housing of the display module.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Myers to modify Sonnendorfer in view of Myers such that the spacing elements are ribs in order to utilize a raised piece of material around the surface of the display to structurally support and maintain the minimal distance between the transparent part and the pane and also to achieve the claimed benefit of claim 10 above.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sonnendorfer in view of Sorenson et al. (US 2015/0146396).
Regarding claim 13, Sonnendorfer fails to explicitly disclose the at least one of the electronic circuit board and the power supply unit is covered with a protective coating.
However, Sorenson teaches (Fig.6) the at least one of the electronic circuit board (110a) is covered with a protective coating (30, [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Sorenson to modify Sonnendorfer such that there is a moisture resistant coating covering the electronic circuit board in order to prevent the exposure of moisture to the electronic circuit board thus preventing undesirable conditions in the electronics (i.e. corrosion) ([0006]).
However, the above combination would still fail to explicitly teach the power supply unit is covered with a protective coating.
However, another embodiment of Sorenson further teaches (Fig.7) the power supply unit (230) is covered with a protective coating (30, [0038]).
.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sonnendorfer in view of Zhao et al. (US 2017/0346175).
Regarding claim 16, Sonnendorfer fails to explicitly disclose the at least one trolley positioning unit is a GSM unit.
However, Zhao discloses the at least one positioning unit (data transmitting module) is a GSM unit ([0041]: GSM).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Zhao to modify Sonnendorfer such that the at least one trolley positioning unit is a GSM unit in order to connect to a network that is worldwide with extensive coverage that can be used to transmit trolley position data.
Regarding claim 17, Sonnendorfer fails to explicitly disclose the at least one data transmission unit is a GSM unit.
However, Zhao discloses the at least one data transmission unit (data transmitting module) is a GSM unit ([0041]: GSM).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Zhao to modify Sonnendorfer such that the at least one data transmission unit is a GSM unit in order to connect to a network that is worldwide with extensive coverage that can be used to transmit data.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sonnendorfer in view of Ha et al. (US 2019/0121396)
Regarding claim 18, Sonnendorfer fails to explicitly disclose a proximity identification tag.
However, Ha teaches (Fig.2) a proximity identification tag (228).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Ha to modify Sonnendorfer such that the display module comprises a proximity identification tag in order to transmit and receive data over short distances (i.e. contactless payments).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Irwin (US 2020/0156501) discloses an electric cart;
Crum (US 2015/0108190) discloses a shopping cart attachment;
Rothkopf et al. (US 2014/0053392 discloses a screen, a transparent part, an electronic circuit board, and a power supply unit;
O’Hagan et al. (US 2003/0040969) discloses a shopping cart with display; and
Myers (US Patent 5,836,051) discloses a trolley handle unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./            Examiner, Art Unit 2835                                                                                                                                                                                            
/STEPHEN S SUL/            Primary Examiner, Art Unit 2835                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note: [0022] and [0023] of Applicant’s specification have contradicting definitions of the term “window”. [0023] appears to define the window as a framed gap/opening area in the housing for the display module without the pane. Figure 3 appears to further support [0023]. For the purpose of examination, the term “window” is being interpreted under the BRI: “an opening (such as a shutter, slot, or valve) that resembles or suggests a window” (https://www.merriam-webster.com/dictionary/window).
        2 Examiner’s Note: [0022] and [0023] of Applicant’s specification have contradicting definitions of the term “window”. [0023] appears to define the window as a framed gap/opening area in the housing for the display module without the pane. Figure 3 appears to further support [0023]. For the purpose of examination, the term “window” is being interpreted under the BRI: “an opening (such as a shutter, slot, or valve) that resembles or suggests a window” (https://www.merriam-webster.com/dictionary/window).